Constitutional Issues Raised by Commerce, Justice, and
                                    State Appropriations Bill
             A provision prohibiting the use of appropriated funds for United Nations peacekeeping missions
               involving the use of United States Armed Forces under the command of a foreign national unconsti-
               tutionally constrains the President’s authority as Commander in Chief and his authority over foreign
               affairs.
             A provision prohibiting the use of appropriated funds for cooperation with, assistance to, or other
               support for the International Criminal Court would be unconstitutional insofar as it would prohibit
               the President from providing support and assistance to the ICC under any and all circumstances, but
               it can be applied in a manner consistent with the President’s constitutional authority in the area of
               foreign affairs.

                                                                                             November 28, 2001

                     MEMORANDUM OPINION FOR THE DEPUTY COUNSEL TO THE PRESIDENT

                This memorandum responds to your request for our views on four provisions in
             H.R. 2500, the Departments of Commerce, Justice, and State, the Judiciary, and
             Related Agencies Appropriations Bill for Fiscal Year 2002, 107th Cong. (2001)
             (“CJS appropriations bill”): sections 609 (participation in United Nations peace-
             keeping), 612 (Department of Justice anti-terrorism restructuring), 626 (removing
             foreign sovereign immunity in pending Iran hostages litigation), and 630 (support
             for International Criminal Court).
                We conclude that section 626 does not raise constitutional concerns, but that
             section 609 unconstitutionally constrains the President’s Commander-in-Chief and
             foreign affairs authority, section 612 represents the sort of legislative microman-
             agement of the Executive Branch that should be resisted on separation of powers
             policy grounds, and application of section 630 in certain circumstances would
             unconstitutionally interfere with the President’s foreign affairs authority.

                                                       I. Section 609

                 Section 609 provides that:

                      None of the funds made available by this Act may be used for any
                      United Nations undertaking when it is made known to the Federal
                      official having authority to obligate or expend such funds: (1) that
                      the United Nations undertaking is a peacekeeping mission; (2) that
                      such undertaking will involve United States Armed Forces under the
                      command or operational control of a foreign national; and (3) that
                      the President’s military advisors have not submitted to the President
                      a recommendation that such involvement is in the national security




                                                              279




227-329 VOL_25_PROOF.pdf 289                                                                                  10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


                  interests of the United States and the President has not submitted to
                  the Congress such a recommendation.

            Section 609 thus prohibits the use of appropriated funds (by entities receiving
         appropriations under the CJS appropriations bill) for the participation of United
         States Armed Forces in a United Nations peacekeeping mission under foreign
         command, unless the President’s military advisors have recommended such
         involvement and the President has submitted such recommendation to Congress.
         This provision first appeared in CJS appropriations bills in 1996. We have
         consistently taken the position that it is unconstitutional and have submitted
         signing statement language saying that the provision unconstitutionally constrains
         the President’s Commander-in-Chief authority and that the President will apply it
         consistent with his constitutional responsibilities.
            Our position has been based on the analysis that it is unconstitutional for Con-
         gress to place conditions, whether substantive or procedural, on the President’s
         exercise of his constitutional authority—as Commander in Chief and with respect
         to the conduct of diplomacy—to order United States military participation in an
         United Nations peacekeeping operation. Specifically, it is unconstitutional to
         require the President to satisfy the requirements set forth in section 609: that the
         President’s military advisors have recommended that the involvement in the
         peacekeeping operation is in the national security interests of the United States and
         that the recommendation has been submitted to Congress.
            Our analysis starts with the constitutional principle that responsibility for the
         conduct of foreign affairs and for protecting the national security are “‘central’
         Presidential domains.” Harlow v. Fitzgerald, 457 U.S. 800, 812 n.19 (1982). The
         President’s constitutional responsibilities in both these areas flow from the specific
         grants of authority in Article II making him Chief Executive, U.S. Const. art. II,
         § 1, cl. 1, and Commander in Chief, id. art. II, § 2, cl.1, see Nixon v. Fitzgerald,
         457 U.S. 731, 749-50 (1982), as well as from the “unique position” that the
         President occupies in the constitutional structure, id. at 749. The President’s
         exclusive authority to conduct the Nation’s diplomatic relations with other States
         derives primarily from the Vesting Clause and the Commander-in-Chief Clause,
         and is buttressed by the President’s more specific powers to “make Treaties,” U.S.
         Const. art. II, § 2, cl. 2; to “appoint Ambassadors . . . and Consuls,” id.; and to
         “receive Ambassadors and other public Ministers,” id. art. II, § 3.
            The Supreme Court has consistently “recognized ‘the generally accepted view
         that foreign policy [is] the province and responsibility of the Executive.’” Dep’t of
         Navy v. Egan, 484 U.S. 518, 529 (1988) (quoting Haig v. Agee, 453 U.S. 280, 293-
         94 (1981)). See also Ludecke v. Watkins, 335 U.S. 160, 173 (1948) (President is
         the nation’s “guiding organ in the conduct of our foreign affairs”); Ex parte
         Hennen, 38 U.S. (13 Pet.) 230, 235 (1839) (“As the executive magistrate of the
         country, he is the only functionary intrusted with the foreign relations of the




                                                      280




227-329 VOL_25_PROOF.pdf 290                                                                 10/22/12 11:10 AM
                   Constitutional Issues Raised by Commerce, Justice, and State Appropriations Bill


             nation.”); Secretary of State Thomas Jefferson, Opinion on the Question Whether
             the Senate Has the Right to Negative the Grade of Persons Appointed by the
             Executive to Fill Foreign Missions (Apr. 24, 1790), in 5 The Writings of Thomas
             Jefferson 161 (Paul L. Ford ed., 1895); The President’s Compliance with the
             “Timely Notification” Requirement of Section 501(b) of the National Security Act,
             10 Op. O.L.C. 159, 162 (1986) (“The presumptively exclusive authority of the
             President in foreign affairs was asserted at the outset by George Washington and
             acknowledged by the First Congress.”).
                It is vital to the President’s ability to conduct diplomatic relations that he
             should have the authority to deploy United States Armed Forces in the internation-
             al arena, and be able to threaten credibly to do so. 1 Furthermore, the authority to
             deploy military force in the defense of the security and interests of the United
             States is expressly placed under the President’s authority by the Commander-in-
             Chief Clause, U.S. Const. art. II, § 2, cl. 1. The “inherent powers” of the President
             as Commander in Chief are “clearly extensive.” Loving v. United States, 517 U.S.
             748, 776 (1996) (Scalia, J., concurring in part and concurring in the judgment). As
             Attorney General, later Justice, Robert Jackson explained:

                         Article II, section 2, of the Constitution provides that the Presi-
                      dent “shall be Commander in Chief of the Army and Navy of the
                      United States.” By virtue of this constitutional office he has supreme
                      command over the land and naval forces of the country and may
                      order them to perform such military duties as, in his opinion, are
                      necessary or appropriate for the defense of the United States. These
                      powers exist in time of peace as well as in time of war. . . .

                         Thus the President’s responsibility as Commander in Chief
                      embraces the authority to command and direct the armed forces in
                      their immediate movements and operations designed to protect the
                      security and effectuate the defense of the United States. . . . [T]his
                      authority undoubtedly includes the power to dispose of troops and
                      equipment in such manner and on such duties as best to promote the
                      safety of the country.


                 1
                   Longstanding historical practice supports the claim of presidential authority to deploy the armed
             forces as a tool of foreign policy. See, e.g., Memorandum on the Authority of the President to Repel the
             Attack in Korea, 23 Dep’t of State Bull. 173, 174 (1950) (historical practice supports use of United
             States forces “in the broad interests of American foreign policy”). The President has “‘authority to
             commit troops overseas without specific prior Congressional approval “on missions of good will or
             rescue, or for the purpose of protecting American lives or property or American interests.”’” The
             President’s Constitutional Authority to Conduct Military Operations Against Terrorists and Nations
             Supporting Them, 25 Op. O.L.C. 188, 197 (2001) (quoting Authority to Use United States Military
             Forces in Somalia, 16 Op. O.L.C. 6, 6 (1992) (Barr, A.G.) (quoting Training of British Flying Students
             in the United States, 40 Op. Att’y Gen. 58, 62 (1941) (Jackson, A.G.))).




                                                              281




227-329 VOL_25_PROOF.pdf 291                                                                                   10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


         Training of British Flying Students in the United States, 40 Op. Att’y Gen. 58, 61-
         62 (1941).
            Congress cannot, in the manner set forth in section 609, place impediments on
         the President’s ability to deploy United States forces abroad for purposes he deems
         vital to the national security. 2 As we have noted, long historical practice supports
         the legitimacy of the President’s deploying military forces abroad in order to
         protect the nation’s security and to uphold its interests. Moreover, as Commander
         in Chief, the President must be able to determine, not only whether United States
         Armed Forces are to be deployed abroad, but also under what conditions they are
         to be deployed. Thus, the President has the authority to decide, within applicable
         constitutional limits, what command structures the forces deployed are to have,
         what tactics they are to adopt, what military objectives they are to pursue, and—
         most relevantly here—whether and how they are to cooperate with foreign or
         international forces in the same theater of operations. Such decisions implicate
         both military and diplomatic judgments which the President alone is constitution-
         ally empowered to make. Taking account of military needs and of foreign
         relations, the President may well conclude, in particular circumstances, that it
         serves the nation’s security and foreign policy best to deploy our forces as part of a
         United Nations operation, rather than unilaterally (or not at all). 3 Congress is
         without power to prevent the President from acting on that conclusion.
            The fact that in section 609 Congress is placing a condition on the President’s
         exercise of his constitutional authority indirectly, through the appropriations
         process, rather than as a direct mandate, does not change our conclusion. “Broad
         as the spending power of the Legislative Branch undoubtedly is, it is clear that
         Congress may not deploy it to accomplish unconstitutional ends.” Presidential
         Certification Regarding the Provision of Documents to the House of Representa-
         tives Under the Mexican Debt Disclosure Act, 20 Op. O.L.C. 253, 266 (1996). Of
         particular relevance in the present context is the principle that “‘Congress cannot
         use the appropriations power to control a Presidential power that is beyond its
         direct control.’” Id. (citation omitted).
            The Executive Branch’s insistence on this principle is longstanding. In 1860,
         President Buchanan issued a signing statement denying Congress’s power to
         interfere with his authority to issue orders to military officers through the device of


             2
               None of Congress’s enumerated powers in Article I appears to provide a basis for limiting, in the
         manner proposed by the bill, the authority of the President to make the deployments in question. We do
         not see, for example, how the proposed prohibition on deployments could fairly be described as an
         exercise of Congress’s power to “declare War,” U.S. Const. art. I, § 8, cl. 11; of the power to “raise and
         support Armies,” id. cl. 12; or to “make Rules for the Government and Regulation of the land and naval
         Forces,” id. cl. 14.
             3
               See John C. Yoo, Kosovo, War Powers, and the Multilateral Future, 148 U. Pa. L. Rev. 1673,
         1707-08 (2000) (explaining why multilateralism was preferable to unilateralism from the United States’
         point of view in responding to crisis in Kosovo).




                                                           282




227-329 VOL_25_PROOF.pdf 292                                                                                    10/22/12 11:10 AM
                   Constitutional Issues Raised by Commerce, Justice, and State Appropriations Bill


             a condition on the availability of appropriated funds. The President therefore
             construed the statute at issue not to work such an interference. See Signing
             Statement of President Buchanan to the House of Representatives (1860),
             reprinted in 7 A Compilation of the Messages and Papers of the Presidents 3128
             (James D. Richardson ed., 1897). The views expressed in the signing statement
             were subsequently reviewed and endorsed by an opinion the President requested
             from Attorney General Black. The Attorney General wrote that “[i]f Congress had
             really intended to [interfere with the President’s command authority], that purpose
             could not be accomplished in this indirect manner any more than if it was attempt-
             ed directly.” Memorial of Captain Meigs, 9 Op. Att’y Gen. 462, 469 (1860). Since
             that time, the Executive has consistently denied the binding effect of appropria-
             tions conditions that violate the constitutional separation of powers or usurp the
             President’s constitutional authority.
                 Finally, we do not think that section 609’s authorization to participate in a
             peacekeeping operation if the President’s military advisors have recommended the
             participation and the recommendation has been submitted to Congress saves
             section 609 from unconstitutionality. Congress can exempt the President from a
             legislative restriction only if it has the authority to impose that restriction in the
             first place. For the reasons stated above, we do not think Congress has such power.

                                                  II. Section 612

                Section 612 addresses the subject of the organization of the Department of
             Justice with respect to combating terrorism. Subsection (a) of section 612 requires
             the President to

                      submit as part of the fiscal year 2003 budget to Congress a proposal
                      to restructure the Department of Justice to include a coordinator of
                      Department of Justice activities relating to combating domestic ter-
                      rorism, including State and local grant programs subject to the
                      authority of the Attorney General, and who will serve as the Depart-
                      ment of Justice representative at interagency meetings on combating
                      terrorism below the Cabinet level.

             Viewed in isolation, subsection (a) appears to require the President to submit a
             legislative proposal to Congress, which would raise constitutional concerns under
             the Recommendations Clause, which provides that the President “shall from time
             to time . . . recommend to [Congress] . . . such Measures as he shall judge
             necessary and expedient.” U.S. Const. art. II, § 3. Under the Recommendations
             Clause, Congress cannot compel the President to submit legislative proposals to
             Congress.
                When subsection (a) is read in conjunction with the remainder of section 612,
             however, it is apparent that section 612 does not require the President to submit a



                                                        283




227-329 VOL_25_PROOF.pdf 293                                                                          10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


         legislative proposal. Rather, he is being given the choice of submitting a legisla-
         tive proposal under subsection (a) or acquiescing in the congressional proposal set
         forth in the remainder of section 612. Subsection (b) provides that “[i]f the
         President does not submit a proposal as described in subsection (a), or if Congress
         fails to enact legislation establishing a new position described in subsection (a), by
         June 30, 2002, then effective on such date subsections (c) through (f) [the
         remaining provisions of section 612] shall take effect.” Those remaining subsec-
         tions establish the position of Deputy Attorney General for Combating Domestic
         Terrorism.
             Thus, the legislative proposal provision of subsection (a) is not a mandatory
         requirement for the President, but is merely part of a mechanism created by the
         entirety of section 612, under which the congressional enactment set forth in
         subsections (c) through (f) will go into effect if the President does not propose an
         alternative approach to restructuring the Department of Justice to deal with
         terrorism. The President is not required by section 612(a) to submit legislation to
         Congress because he has the choice of accepting the congressional approach set
         forth in the rest of section 612.
             Although we do not believe that section 612 violates the Recommendations
         Clause, it does represent the sort of legislative micromanagement of the Executive
         Branch that we have objected to in the past. See Common Legislative Encroach-
         ments on Executive Branch Authority, 13 Op. O.L.C. 248, 253-54 (1989) (stating
         that “Congress’ recent interest in determining the precise organizational structure
         of executive branch departments . . . seriously threatens the executive branch’s
         ability to effectively and efficiently fulfill its obligations”). By requiring that a
         particular executive officer coordinate specific policy and executive decisions,
         section 612 infringes upon the President’s constitutional authority to direct the
         activities of the Executive Branch. While Congress has broad authority to
         determine what laws the President must enforce, we do not believe that Congress
         has an entirely free hand in determining how the Executive Branch must be
         organized to enforce those laws. Indeed, if it did, the Executive Branch would be
         substantially controlled and administered by the Legislative Branch. Thus, on
         separation of powers policy grounds, we believe that Congress’s effort to restruc-
         ture the Department of Justice should be vigorously resisted.

                                                III. Section 626

            Subsection (c) of section 626 would amend provisions of the Foreign Sovereign
         Immunities Act (“FSIA”) that establish the circumstances in which foreign states
         are not immune from the jurisdiction of the courts of the United States in civil
         actions brought against them. Section 626(c) would amend section 1605(a)(7)(A)
         of the FSIA by specifying that any “act . . . related to” a designated case against
         the Government of Iran presently pending in the U.S. District Court for the District




                                                      284




227-329 VOL_25_PROOF.pdf 294                                                                 10/22/12 11:10 AM
                   Constitutional Issues Raised by Commerce, Justice, and State Appropriations Bill


             of Columbia is not protected by foreign sovereign immunity under the FSIA. The
             case designated in the provision is Roeder v. Islamic Republic of Iran,
             No. 1:00CV03110(ESG) (D.D.C.). That case, we are advised, is based upon the
             Iranian Government’s actions in connection with the detention and mistreatment
             of hostages in the U.S. Embassy in Teheran in 1979. The Civil Division advises
             that a default judgment has been entered against Iran in that case and proceedings
             to assess damages remain to be held in the U.S. District Court. The United States
             has filed a motion to intervene and a motion to vacate the judgment, which
             motions are presently pending.
                We do not believe section 626(c) raises constitutional concerns. This provision
             would merely establish by statute that Iran does not have sovereign immunity in
             U.S. courts with respect to the acts related to the Iran hostage crisis that form the
             basis of the claim in Roeder—a claim that is the subject of ongoing litigation and
             which has not been reduced to final judgment. Nothing in the Constitution bars
             Congress from enacting such legislation. In particular, the provision does not
             violate the principles of the Supreme Court’s precedents in Plaut v. Spendthrift
             Farm, Inc., 514 U.S. 211 (1995), or United States v. Klein, 80 U.S. (13 Wall.) 128
             (1871). Under Plaut, Congress may not enact legislation that requires federal
             courts to reopen or otherwise alter final judgments. Because the Roeder case has
             not been reduced to final judgment, the Plaut principle is inapplicable. Even if the
             default judgment in question were a final judgment at this stage, section 626(c)
             would still not appear to violate Plaut because (by denying sovereign immunity) it
             appears to reinforce, rather than reopen, the validity of the judgment against Iran.
             Klein, on the other hand, is sometimes cited for the general proposition that
             Congress may not prescribe to the courts a rule of decision to dictate the court’s
             interpretation of the law in a particular case. Klein does not, however, prohibit
             Congress from changing the underlying law that governs in a pending case, even if
             that case was still pending when the change in the law was made. As explained by
             the Supreme Court in Plaut, “[w]hatever the precise scope of Klein, . . . later
             decisions have made clear that its prohibition does not take hold when Congress
             ‘amend[s] applicable law.’” 514 U.S. at 218 (quoting Robertson v. Seattle
             Audubon Soc., 503 U.S. 429, 441 (1992)).
                In addition, we do not believe that section 626(c) is constitutionally objectiona-
             ble as an improper congressional interference with the President’s foreign affairs
             powers. The Supreme Court has firmly upheld the constitutionality of the FSIA’s
             regulation of foreign sovereign immunity as a valid exercise of Congress’s power
             to regulate foreign commerce and as falling within the proper bounds of Con-
             gress’s Article III powers as well. See Verlinden B.V. v. Central Bank of Nigeria,
             461 U.S. 480, 496-97 (1983). Although the provisions of section 626(c) are very
             specific in their coverage, we cannot say that they exceed the proper scope of




                                                        285




227-329 VOL_25_PROOF.pdf 295                                                                          10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


         legislative regulation upheld by the courts in granting or withholding sovereign
         immunity to foreign states in the courts of the United States. 4

                                                   IV. Section 630

             Section 630 provides that “[n]one of the funds appropriated or otherwise made
         available by this Act shall be available for cooperation with, or assistance or other
         support to, the International Criminal Court [(“ICC”)] or [its] Preparatory
         Commission [(“Commission”)].” We believe that section 630 would be unconsti-
         tutional to the extent that it would prohibit the President, through his subordinates,
         from providing support and assistance to the ICC or the Commission under any
         and all circumstances. Therefore, we have submitted signing statement language
         saying that the President will apply this provision consistent with his constitutional
         authority in the area of foreign affairs.
             Section 630 can be given effect consistent with the Constitution. Prohibiting
         technical or ministerial cooperation with or assistance to the ICC or the Commis-
         sion would generally not interfere with the President’s exercise of his constitution-
         al authority, and therefore as applied to those circumstances section 630 would not
         be constitutionally problematic.
             Serious as-applied constitutional difficulties would arise under section 630,
         however, if its prohibition were to apply to certain diplomatic activities or
         substantive positions the President might take with respect to or before the ICC or
         the Commission. The Constitution commits to the President the primary responsi-
         bility for conducting the foreign relations of the United States, see, e.g., Dep’t of
         Navy v. Egan, 484 U.S. at 529 (the Supreme Court has “recognized ‘the generally
         accepted view that foreign policy was the province and responsibility of the
         Executive’”) (quoting Haig v. Agee, 453 U.S. 280, 293-94 (1981)); Alfred Dunhill
         of London, Inc. v. Republic of Cuba, 425 U.S. 682, 705-06 n.18 (1976) (“[T]he
         conduct of [foreign policy] is committed primarily to the Executive Branch.”), and
         the exclusive responsibility for formulating the position of the United States in
         international fora and for conducting negotiations with foreign nations, see, e.g.,
         United States v. Louisiana, 363 U.S. 1, 35 (1960) (the President is “the constitu-
         tional representative of the United States in its dealings with foreign nations”).


             4
               Two other issues have been raised by section 626. Subsections (a) and (b) purport to require the
         President to submit to Congress a detailed legislative proposal dictated by Congress and thus raise clear
         concerns under the Recommendations Clause. This issue is straightforward, and we have already
         addressed it in our comments to the Office of Management and Budget, which have included
         recommended language for the President’s signing statement. In addition, the National Security
         Council staff has submitted signing statement language indicating that the Executive Branch will act,
         and encourage the courts to act, with regard to subsection (c)’s removal of Iran’s sovereign immunity in
         the pending litigation, in a manner consistent with the obligations of the United States under the 1981
         Algiers Accords that achieved the release of the hostages. This Office has cleared that language.




                                                           286




227-329 VOL_25_PROOF.pdf 296                                                                                   10/22/12 11:10 AM
                   Constitutional Issues Raised by Commerce, Justice, and State Appropriations Bill


                 Thus, there might well be circumstances in which the President finds it neces-
             sary, in the exercise of his constitutional responsibilities, to order an executive
             agency to provide support or assistance to the ICC or the Commission. For
             example, the President might find that it served overriding United States national
             security and foreign policy interests to assist the ICC in investigating, capturing, or
             prosecuting a prominent foreign individual whose activities threaten American
             lives and interests. Failure to assist the ICC in such efforts by, for example,
             supplying intelligence information on the whereabouts or activities of such an
             individual could do serious and lasting harm to United States security and its
             international standing.
                 It will therefore be important in applying section 630 to interpret the terms
             “cooperation,” “assistance,” and “support” in a way that is consistent with the
             understanding that the provision cannot constitutionally limit the President’s
             exercise of his constitutional responsibilities. Properly understood, however, these
             terms should not unconstitutionally constrain the President. For example, in light
             of the President’s exclusive constitutional responsibilities for the conduct of
             diplomacy, we would not interpret the Executive Branch’s participation in
             negotiations concerning the ICC to constitute cooperation, assistance, or support.
                 Similarly, we do not believe the section 630 prohibition could constitutionally
             be applied to the sharing of intelligence information with the ICC concerning an
             alleged terrorist who has been brought before the ICC. As Chief Executive and
             Commander in Chief, the President has independent authority to gather intelli-
             gence and to control access to national security information. The Supreme Court
             has specifically recognized the President’s constitutional authority to control the
             disclosure of classified information:

                      The President . . . is the “Commander in Chief of the Army and
                      Navy of the United States.” . . . His authority to classify and control
                      access to information bearing on national security . . . flows primari-
                      ly from this constitutional investment of power in the President and
                      exists quite apart from any explicit congressional grant. . . . This
                      Court has recognized the Government’s “compelling interest” in
                      withholding national security information from unauthorized persons
                      in the course of executive business. . . . The authority to protect such
                      information falls on the President as head of the Executive Branch
                      and as Commander in Chief.

             Dep’t of Navy v. Egan, 484 U.S. at 527. See also New York Times Co. v. United
             States, 403 U.S. 713, 728-29 (1971) (Stewart, J., concurring) (“If the Constitution
             gives the Executive a large degree of unshared power in the conduct of foreign
             affairs and the maintenance of our national defense, then under the Constitution
             the Executive must have the largely unshared duty to determine and preserve the




                                                        287




227-329 VOL_25_PROOF.pdf 297                                                                          10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


         degree of internal security necessary to exercise that power successfully.”).
         Implicit in the President’s authority to gather such information and to control
         access to it is the authority to disclose it to foreign nations or to international
         bodies if, in the exercise of his diplomatic responsibilities, he finds it proper to do
         so.
             The President may well find it necessary or advisable in particular circumstanc-
         es to disclose classified information to foreign nations or to international bodies in
         order to promote this nation’s diplomatic objectives or to guard its interests and
         security. Such disclosure is a legitimate—and often, an unavoidable—exercise of
         the President’s diplomatic and military responsibilities. For example, the President
         may find it necessary to disclose to a foreign government classified information
         about the identity or whereabouts of a foreign terrorist, or about the extent to
         which that government’s security has been compromised by a third country’s
         intelligence operations. Or the President may need to warn a potential enemy
         nation (even if the information disclosed is classified) about United States military
         planning and capabilities, in order to deter that country from acts of aggression.

                                                                JOHN C. YOO
                                                        Deputy Assistant Attorney General
                                                            Office of Legal Counsel




                                                      288




227-329 VOL_25_PROOF.pdf 298                                                                  10/22/12 11:10 AM